 RUBIN LLC
 Paul A. Rubin
 Hanh V. Huynh
 345 Seventh Avenue, 21st Floor
 New York, New York 10001
 Tel: 212.390.8054
 Fax: 212.390.8064
 prubin@rubinlawllc.com
 hhuynh@rubinlawllc.com

 Counsel for Apple & Honey LLC, d/b/a HMH
 Iron Design, and Tzvi Hasenfeld

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                  Chapter 11
                                    :
JUAN ALFARO DESIGN INC.,            :                  Case No.: 19-42177 (CEC)
                                    :
               Debtor.              :
------------------------------------x

       OBJECTION OF APPLE & HONEY LLC, D/B/A HMH IRON DESIGN
     AND TZVI HASENFELD TO DEBTOR’S EMERGENCY MOTION FOR AN
     ORDER RESTRAINING AND ENJOINING STEVE HASENFELD AND HMH
    IRON DESIGN, INC. FROM INTERFERING WITH THE PROPERTY OF THE
     DEBTOR AND COMPELLING THE TURNOVER OF DEBTOR PROPERTY

       Apple & Honey LLC, d/b/a HMH Iron Design (“HMH”) and Tzvi Hasenfeld

(“Hasenfeld”), by their counsel Rubin LLC, hereby submit this objection (the “Objection”) to the

motion (the “Turnover Motion”) filed by Juan Alfaro Design, Inc. (the “Debtor”) for an order

restraining and enjoining HMH and Hasenfeld from interfering with the property of the Debtor

and compelling the turnover of such property. In support of this Objection, the HMH and

Hasenfeld respectfully represent as follows:

                               PRELIMINARY STATEMENT

       1.      Although the Turnover Motion does not reference section 542 of the Bankruptcy

Code, the motion seeks turnover relief governed by section 542. Accordingly, the Debtor must
demonstrate, as a threshold matter, that the tools and equipment listed on Exhibit A to the Turnover

Motion (the “Equipment”) which the Debtor seeks to be returned, are property of the Debtor’s

estate. As discussed below, the Debtor’s Turnover Motion completely ignores the pre-petition

relationship and agreement between the Debtor and HMH/Hasenfeld, and gives the appearance

that ownership of the Equipment is without dispute. This is not the case. A fair portion of the

Equipment actually belongs to HMH.

       2.      But, out of an abundance of caution that certain of the Equipment may be property

of the Debtor’s estate, and in the interest of resolution of the disputes in the Turnover Motion,

HMH would agree, under appropriate supervision, for the Debtor to retrieve those items set forth

in Exhibit A to the Turnover Motion that are not property of HMH and Hasenfeld and that are in

HMH’s possession. The turnover of the Equipment is without prejudice to, or waiver of,

(i) HMH’s right to assert that the property belongs to Alfaro and not the Debtor, (ii) HMH’s right

to assert that the property was transferred to HMH pursuant to the parties’ agreement, and (iii) any

claims against the Debtor that could be asserted by HMH as a result of the Debtor’s breach of the

parties’ agreement.

       3.      Inasmuch as the Turnover Motion seeks sanctions against HMH and Hasenfeld,

however, the Debtors have provided no basis for such measures. Indeed, the Debtor’s own

involvement (through Alfaro) in the theft of HMH’s tools and equipment raises serious issues

about the credibility and honesty of this Debtor. This act of theft over the past Memorial Day

weekend was captured on security camera footage and has been reported to the police. Under

these circumstances, the reluctance of HMH and Hasenfeld to allow the Debtor and Alfaro access

to HMH’s premises is understandable. As stated above, however, notwithstanding these serious

criminal issues, HMH and Hasenfeld are willing to cooperate with the turnover of that portion of



                                                 2
the Equipment for which the Debtor can demonstrate ownership. In particular, and in response to

a secured creditor’s concerns with respect to that certain 2016 OMAX 80X Waterjet JetMachining

Center (the “OMAX Waterjet”), HMH and Hasenfeld will cooperate to ensure the proper

disposition of the OMAX Waterjet as may be ordered by this Court.

                                 RELEVANT BACKGROUND

        4.     The relevant facts are set forth in the Declaration of Tzvi Hasenfeld (the “Hasenfeld

Decl.”), annexed hereto as Exhibit A.

        5.     The Debtor is a metalworks design and fabrication firm. On April 10, 2019 (the

“Petition Date”), the Debtor filed a voluntary petition for relief under chapter 11 of the Bankruptcy

Code.

        6.     Hasenfeld is an owner and managing partner of HMH. See Hasenfeld Decl. ¶ 1.

Similar to the Debtor, HMH is a design-and-build metal fabrication firm. See id. at ¶ 2. HMH is

located at 53 9th Street, Suites 37B, 37C, and 37D in Brooklyn, New York. Id. HMH has operated

from its workshop in unit 37B for eight years. Id.. Unit 37D was leased to Serett Metalworks, a

custom metal fabrication shop, until HMH took over the lease in January 2019. Id. Unit 37D has

a separate tool room that can be locked to secure tools and equipment. Unit 37C is currently

unoccupied as ongoing repairs are being completed. Id.

        7.     In February 2019, prior to the Petition Date, Hasenfeld and Alfaro discussed the

terms of an agreement for HMH to acquire the Debtor’s assets and for the businesses to collaborate

on pending and future projects. Id. at ¶ 3. As part of the asset sale, HMH would employ Alfaro

at an annual salary of $250,000. Id. On February 17, 2019, Alfaro commenced his employment

with HMH and received weekly paychecks from HMH each in the amount of approximately

$4,800.00. HMH also formally employed the Debtor’s employees. Id. Beginning in February



                                                 3
2019, Alfaro commenced moving the Debtor’s operations to unit 37B at HMH’s location at 53 9th

Street. Id.

       8.     Hasenfeld had a similar arrangement with Joshua Young, the owner of Serett

Metalworks. Id. at ¶ 4. In January 2019, HMH took over the lease of unit 37D, and in February

2019, moved a significant number of tools and equipment to unit 37D to accommodate the larger-

scale operations. Id. HMH had increased from 15 employees to over 40 employees in a very short

period of time, and needed to work from both the unit 37B and unit 37D workshops. Id.

       9.     At some point after the parties agreed to the sale of assets to HMH, Hasenfeld

learned that Alfaro and Young were not complying with the terms of their agreement. Id. at ¶ 5.

For example, even though they were employees of HMH, Alfaro and Young were soliciting and

entering into new job contracts under their existing entities; Alfaro and Young were not managing

the existing jobs that needed to be completed; and Alfaro and Young were not bringing in the new

business they had promised. Id.

       10.    Thereafter, on May 26, 2019, a HMH employee alerted Hasenfeld (who was

traveling abroad) about troubling events that had transpired over the Memorial Day weekend. Id.

at ¶ 6. Hasenfeld was informed that Young and Alfaro had been holding a number of private

meetings and had requested that HMH’s shop foreman provide them a key to the unit 37D tool

room, which the shop foreman refused to provide. Id. Over the Memorial Day weekend, when

the businesses were closed for the holiday, Alfaro and Young entered the HMH premises with the

knowledge that no employees would be present and that Hasenfeld was traveling abroad at the

time, and they removed significant number of the tools and equipment from unit 37D. Id.

Specifically, security camera footage shows Alfaro with his truck, along with Young and several

other individuals in a van owned by New York Wood Stairs, entering and leaving the HMH



                                               4
premises throughout the day of May 25th, with items loaded into the truck, as well as a trailer, on

successive trips. Id. The same individuals, including Alfaro and Young, are seen on the security

camera footage the following day, May 26th, continuing to make successive trips to the HMH

premises and loading items into their vehicles. Id.

       11.     On Sunday evening, an HMH employee arrived on the premises to discover that

the unit 37D tool room had been forcibly broken into and emptied of its contents. Id. at ¶ 7. When

Hasenfeld learned of these facts on May 26th, he terminated Alfaro and Young’s employment. Id.

Hasenfeld reported the theft to the police and has been cooperating with the authorities in their

investigation. Id.

       12.     On June 6, 2019, the Debtor filed the Turnover Motion. The next day, the Debtor

filed a letter withdrawing the Turnover Motion. See ECF No. 45.

       13.     On June 7, 2019, the Court entered an order scheduling a hearing on the Turnover

Motion. See ECF No. 46.

       14.     On June 10, 2019, counsel for TCF Equipment Finance (“TCF”), a secured creditor

with respect to the OMAX Waterjet, filed a response to the Turnover Motion to protect TCF’s

interests in the OMAX Waterjet. See Affirmation of Counsel [EFC No. 49]. Upon being retained

by Hasenfeld and HMH, the undersigned counsel contacted counsel for TCF on June 13, 2019, to

advise her that the OMAX Waterjet was secured in HMH’s workshop and had not been removed.

                                         ARGUMENT

A.     The Debtor Is Not Entitled To Turnover Of Property That It
       Has Failed To Demonstrate Is Property Of The Estate Or That Is
       Not In The Possession Of Hasenfeld Or HMH

       15.     “In a motion for turnover under § 542, the burden of proof is at all times on the

party seeking turnover and that party must establish a prima facie case.” In re Vasquez, 581 B.R.

59, 66 (Bankr. D. Ver. 2018) (quotations, citation, and alterations omitted) (quoting In re Weiss-

                                                5
Wolf, Inc., 60 B.R. 969, (Bankr. S.D.N.Y. 1986)). “[T]he trustee has the burden of proof, by a

preponderance of the evidence, to establish that … the property constitutes property of the estate.”

COLLIER ON BANKRUPTCY ¶ 542.03.

       16.     To the extent that the Debtor cannot satisfy its burden of proof to demonstrate that

the Equipment is property of the estate, the Debtor is not entitled to turnover of such property.

Hasenfeld has reviewed the list of Equipment annexed to the Turnover Motion and has determined

which items are property that Hasenfeld and/or HMH have always owned, acquired over the 12

years that HMH has been in business, well before HMH became involved with the Debtor. Other

items simply are not in the possession of HMH or Hasenfeld (either because those items were

already moved or because they were erroneously listed on the exhibit) and so HMH and Hasenfeld

cannot turnover such items. The list of Equipment as annotated by Hasenfeld is annexed as Exhibit

B hereto.

       17.     For those items that HMH agrees to turnover to the Debtor, HMH and Hasenfeld

will agree to permit the Debtor access to the premises, under appropriate supervision, solely to

retrieve those items, including specifically the OMAX Waterjet.

B.     Damages Are Not Available To A Corporate Debtor Under Section 362(k)
       Of The Bankruptcy Code, And HMH/Hasenfeld Should Not Be Held In
       Contempt Because The Debtor Has Not Demonstrated HMH/Hasenfeld’s
       Maliciousness Or Lack Of A Good Faith Argument And Belief

       18.     “While an individual debtor may seek actual and punitive damages for a creditor’s

violation of the automatic stay pursuant to § 362(k), relief for damages to a corporate debtor

resulting from violation of the automatic stay lies with the court’s contempt power and § 105. To

hold a party in contempt for violation of the automatic stay, the court must find maliciousness or

lack of a good faith argument and belief that the party’s actions were not in violation of a




                                                 6
bankruptcy stay.” In re Am. Med. Utilization Mgmt. Corp., 494 B.R. 626, 635 (Bankr. E.D.N.Y.

2013) (citations and quotation omitted).

       19.     The Debtor here is not an individual, and thus damages under section 362(k) of the

Bankruptcy Code are not available. Nor are sanctions pursuant to section 105 of the Bankruptcy

Code and the Court’s general contempt power appropriate in this case where the Debtor has not

even attempted to demonstrate maliciousness or lack of good faith on HMH/Hasenfeld’s part.

       20.     As described above, HMH has operated from unit 37B for eight years, and through

those years, it has accumulated numerous tools and equipment. The Debtor moved its operations,

including its tools and equipment, into unit 37B as part of the parties’ agreement for HMH to

purchase the Debtor’s assets. HMH and Hasenfeld therefore have a good faith basis to believe

that the Equipment is property of HMH and not the Debtor. Certainly, the equipment already

present at unit 37B prior to HMH and Hasenfeld’s involvement with the Debtor are clearly not

property of the Debtor’s estate, and yet the Debtor includes these items in its list of Equipment to

be turned over.

       21.     Moreover, any refusal to cooperate with the Debtor on the return of the Equipment

is understandable in light of the theft committed by Alfaro and Young. The Debtor (through

Alfaro) participated in stealing HMH’s property, and now has the audacity to complain that HMH

will not permit the Debtor to have access to HMH’s premises. Indeed, it is telling that the Debtor’s

proposed order annexed to the Turnover Motion does not even seek damages or sanctions; such

remedies are clearly not warranted in this case.

       WHEREFORE, the HMH and Hasenfeld respectfully request that this Court deny the

Turnover Motion to the extent that it seeks the turnover of property that is not property of the

Debtor’s estate or that is not in the possession of HMH or Hasenfeld, deny the Debtor’s request



                                                   7
for damages or sanctions, and grant HMH and Hasenfeld such other relief as may be just and

proper.

Dated: New York, New York
       June 17, 2019

                                                RUBIN LLC

                                                By:    /s/ Paul A. Rubin
                                                       Paul A. Rubin
                                                       Hanh V. Huynh

                                                345 Seventh Avenue, 21st Floor
                                                New York, New York 10001
                                                Tel: 212.390.8054
                                                prubin@rubinlawllc.com
                                                hhuynh@rubinlawllc.com




                                            8
      EXHIBIT A
(HASENFELD AFFIDAVIT)
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                    Chapter 11
                                    :
JUAN ALFARO DESIGN INC.,            :                    Case No.: 19-42177 (CEC)
                                    :
               Debtor.              :
------------------------------------x

                      DECLARATION OF TZVI HASENFELD IN
                   OPPOSITION TO DEBTOR’S TURNOVER MOTION

       TZVI HASENFELD, pursuant to 28 U.S.C. § 1746, affirms as follows:

       1.      I am an owner and managing partner of Apple & Honey LLC, d/b/a HMH Iron

Design (“HMH”). I make this declaration in support of the objection (the “Objection”) to the

motion (the “Turnover Motion”) filed by Juan Alfaro Design, Inc. (the “Debtor”) for an order

restraining and enjoining HMH and me from interfering with the property of the Debtor and

compelling the turnover of such property. I am fully familiar with the facts set forth herein.

       2.      HMH is a design-and-build metal fabrication firm. HMH is located at 53 9th Street,

Suites 37B, 37C, and 37D in Brooklyn, New York. HMH has operated from its workshop in unit

37B for eight years. Unit 37D was leased to Serett Metalworks, a custom metal fabrication shop,

until HMH took over the lease in January 2019. Unit 37D has a separate tool room that can be

locked to secure tools and equipment. Unit 37C is currently unoccupied as ongoing repairs are

being completed.

       3.      In February 2019, prior to the Petition Date, Juan Alfaro (the principal of the

Debtor) and I discussed the terms of an agreement for HMH to acquire the Debtor’s assets and for

the businesses to collaborate on pending and future projects. As part of the asset sale, HMH would

employ Alfaro at an annual salary of $250,000. On February 17, 2019, Alfaro commenced his

employment with HMH and received weekly paychecks from HMH each in the amount of
approximately $4,800.00. HMH also formally employed the Debtor’s employees. Beginning in

February 2019, Alfaro commenced moving the Debtor’s operations to unit 37B at HMH’s location

at 53 9th Street.

        4.      I had a similar arrangement with Joshua Young, the owner of Serett Metalworks.

In January 2019, HMH took over the lease of unit 37D, and in February 2019, moved a significant

number of tools and equipment to unit 37D to accommodate the larger-scale operations. HMH

had increased from 15 employees to over 40 employees in a very short period of time, and needed

to work from both the unit 37B and unit 37D workshops.

        5.      At some point after the parties agreed to the sale of assets to HMH, I learned that

Alfaro and Young were not complying with the terms of their agreement. For example, even

though they were employees of HMH, Alfaro and Young were soliciting and entering into new

job contracts under their existing entities; Alfaro and Young were not managing the existing jobs

that needed to be completed; and Alfaro and Young were not bringing in the new business they

had promised.

        6.      Thereafter, on May 26, 2019, a HMH employee alerted me (while I was traveling

abroad) about troubling events that had transpired over the Memorial Day weekend. I was

informed that Young and Alfaro had been holding a number of private meetings and had requested

that HMH’s shop foreman provide them a key to the unit 37D tool room, which the shop foreman

refused to provide. Over the Memorial Day weekend, when the businesses were closed for the

holiday, Alfaro and Young entered the HMH premises with the knowledge that no employees

would be present and that I was traveling abroad, and they removed a significant number of the

tools and equipment from unit 37D. Specifically, security camera footage shows Alfaro with his

truck, along with Young and several other individuals in a van owned by New York Wood Stairs,




                                                 2
entering and leaving the HMH premises throughout the day of May 25th, with items loaded into

the truck, as well as a trailer, on successive trips. The same individuals, including Alfaro and

Young, are seen on the security camera footage the following day, May 26th, continuing to make

successive trips to the HMH premises and loading items into their vehicles.

        7.      I was informed by the HMH employee that, on Sunday evening, he arrived on the

premises to discover that the unit 37D tool room had been forcibly broken into and emptied of its

contents.    When I learned of these facts on May 26th, I terminated Alfaro and Young’s

employment. I reported the theft to the police and have been cooperating with the authorities in

their investigation.

        I declare under penalty of perjury that the foregoing is true and correct.

Dated: Brooklyn, New York
       June 17, 2019
                                                      ____________________________________
                                                      Tzvi Hasenfeld




                                                  3
        EXHIBIT B
(ANNOTATED EQUIPMENT LIST)
 1   Omax 5 axis waterjet 6'xl2' cutting bed     Agree to return - acknowledge what is clearly JAD
 2   FMB semi automatic Band saw                 Agree to return - acknowledge what is clearly JAD
 3   Stronghand Precision welding tables         Agree to return those shown to belong to JAD
 4   Stonghand Specialty clamps                  Agree to return those shown to belong to JAD
 5   Stonghand fixturing blocks                  Agree to return those shown to belong to JAD
 6   Stronghand fixture pins                     Agree to return those shown to belong to JAD
 7   DeWalt yellow tool cabinets                 Agree to return - acknowledge what is clearly JAD
                                                 Agree to return 2 machines - Possibly have in possession will
 8 Miller Tig Dynasty Welding machines           need a clear way to identify what is JADS
                                                 Agree to return those shown to belong to JAD - I believe he
 9 Millennatic Mig Welding machines              took the machines on 25th and 26th
                                                 Not in HMH Possession - I believe he took them on 25th and
10 All welding consumables                       26th
                                                 Not in HMH Possession - I believe he took them on 25th and
11 Welding rod, steel, stainless, brass          26th
                                                 Not in HMH Possession - I believe he took them on 25th and
12 Makita Hand Drills                            26th
                                                 Not in HMH Possession - I believe he took them on 25th and
13 Metabo grinders                               26th
                                                 Not in HMH Possession - I believe he took them on 25th and
14 Welding Helmets                               26th
                                                 Agree to return those shown to belong to JAD - I believe he
15 Bosh Hammer Drills                            took them on 25th and 26th
   Welding gas tanks, Argon, Argon C02 mix, ox
16 acetylene                                     Agree to return those inscribed with JAD mark
                                                 Not in HMH Possession - I believe he took them on 25th and
17 Oxy Acetylene torches                         26th
                                                 Agree to return - acknowledge what is clearly JAD - 1 broken - 1
18 Baldor buffing machines                       seems working
                                                 Agree to return those shown to belong to JAD - I believe he
19 Portable buffing machines                     took them on 25th and 26th
                                                 Not in HMH Possession - I believe he took them on 25th and
20 Air hoses                                     26th
                                                 Agree to return those shown to belong to JAD - I believe he
21 Air tools and air grinders                    took them on 25th and 26th
                                                 Not in HMH Possession - I believe he took them on 25th and
22 Tapping tools                                 26th
                                                 Not in HMH Possession - I believe he took them on 25th and
23 Drill bits and taps                           26th
                                                 Agree to return those shown to belong to JAD - I believe he
24 Buffing wheels, cloth                         took them on 25th and 26th
   Precision measuring tools, tapes, rulers,     Agree to return those shown to belong to JAD - I believe he
25 lasers                                        took them on 25th and 26th
                                                 Agree to return those shown to belong to JAD - I believe he
26 Rouge                                         took them on 25th and 26th
                                                 we have many Cabinets - not sure he brought any - if yes I
27 Metal Tool Cabinets                           believe he took them on 25th and 26th
                                                  Agree to return those shown to belong to JAD - I believe he
28   Drill presses                                took them on 25th and 26th
29   iMac 27"                                     Not in HMH Possession
30   I pad Pro large                              Not in HMH Possession
31   Keyboard and mouse                           Agree to return those shown to belong to JAD
32   Samples box                                  Agree to return - there is a single sample box
33   Legal JAD documents                          Not in HMH Possession
34   Office Chairs                                Agree to return those shown to belong to JAD
35   2 tower PC's, gaming/drafting large memory   Agree to return one computer, not in possession of other
36   1 PC laptop computer, large memory           Not in HMH Possession
                                                  Not in HMH Possession - I believe he took them on 25th and
37 Makita impact drills                           26th
                                                  Agree to return those shown to belong to JAD - I believe he
38 A-frame material racks                         took them on 25th and 26th
                                                  Agree to return - need Serial Number as I have one that is
39 Grizzly Stroke Sander                          identical
40 Grizzly vertical Bandsaw                       Agree to return - not sure if it was already taken
                                                  Agree to return 2 bins shown to belong to JAD - HMH has
41 Shelf Bin Organizer yellow bins                numerous bins
                                                  we have many Cabinets - not sure he brought any - if yes I
42 Industrial Metal Storage Cabinets              believe he took them on 25th and 26th
                                                  Not in HMH Possession - I believe he took them on 25th and
43 Uline Yellow Crowd Control Barrier posts       26th
                                                  Not in HMH Possession - I believe he took them on 25th and
44   Heavy Duty Steel Dollies                     26th
45   Job boxes                                    Agree to return green cabinet shown to belong to JAD
46   Filing cabinets                              Not in HMH Possession
47   Refrigerator                                 Agree to return - acknowledge what is clearly JAD
48   Microwave                                    Agree to return - acknowledge what is clearly JAD
                                                  Not in HMH Possession - I believe he took them on 25th and
49 Sawhorses                                      26th
                                                  Not in HMH Possession - I believe he took them on 25th and
50 F clamps, Small, medium and large              26th
                                                  Not in HMH Possession - I believe he took them on 25th and
51 C clamps, small, medium and large              26th
                                                  Not in HMH Possession - I believe he took them on 25th and
52 Pipe clamps                                    26th
                                                  Agree to return those shown to belong to JAD - I believe he
53 Patina acid, steel, stainless, brass           took them on 25th and 26th
54 Cleaning products                              Not in HMH Possession
                                                  Not in HMH Possession - I believe he took them on 25th and
55 Sanding pads                                   26th
                                                  Not in HMH Possession - I believe he took them on 25th and
56 Ratchet straps and rigging gear                26th
                                                  Not in HMH Possession / Agree to return those shown to
57 Chain hoists                                   belong to JAD
58 Yellow forklift boom crane                     Agree to return - acknowledge what is clearly JAD

                                                       2
                                                 Agree to return (possible duplicate of above item) same as
59   Yellow forklift extensions                  Yellow forklift boom crane
60   Tonneau cover for 2018 Toyota Tundra        Not in HMH Possession
61   Extensions Cords regular                    Not in HMH Possession
62   220V extension cords for welding machines   Not in HMH Possession
                                                 Not in HMH Possession - I believe he took them on 25th and
63 DeWalt Sawsall                                26th
                                                 Not in HMH Possession / Agree to return those shown to
65 Personal protection equipment/masks           belong to JAD
66 Paint Sprayers                                Not in HMH Possession
67 Fume masks                                    Not in HMH Possession
                                                 Agree to return - need Serial Number as I have 3 that are
68 Everlast portable welder                      identical
                                                 Agree to return - need Serial Number as I have 3 that are
69 Everlast Water cooled tig welder              identical
70 Welding table waterjet cut chills, aluminwn   Not sure what he is referring to




                                                     3
